Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-24-2008

Tufaro v. Holt
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2724




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Tufaro v. Holt" (2008). 2008 Decisions. Paper 497.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/497


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             NOT PRECEDENTIAL


     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT

                    __________

                    No. 06-2724
                    __________


               DOMINIC TUFARO,
                         Appellant

                        vs.

            WARDEN RONNIE HOLT,
                       Appellee

                    __________

  On Appeal from the United States District Court
        For the Middle District of Pennsylvania
               (Civil No. 3:05-cv-00069)
 District Court Judge: Honorable Thomas I. Vanaskie
                      ___________

    Submitted Under Third Circuit L.A.R. 34.1(a)
               September 23, 2008
                  ___________

Before: BARRY, AMBRO and GARTH, Circuit Judges,

        (Opinion Filed September 24, 2008)

                   ___________

                    OPINION
                   ___________
GARTH, Circuit Judge:

       Tufaro was arrested on December 9, 1982, and held under two indictments. On

July 7, 1983, he was sentenced to a prison term of 15 years on the indictment under

docket number 75-CR-0687-06. On May 1, 1984, he received a second sentence of 40

years on the indictment under docket number S82-CR-0838-01. Both sentences were to

be served concurrently.

       Tufaro was held at the Metropolitan Correctional Center throughout this interim

until he was transferred on May 8, 1984, to the United States Penitentiary at Lewisburg,

Pennsylvania. He received pre-sentence credit for the time spent in custody from

December 9, 1982, to July 6, 1983, the day before his first sentence was imposed. But the

297 days he served from July 7, 1983, the date of his first sentence, to April 30, 1984, the

day before his second sentence, were credited only as time served under his first, 15-year

sentence.

       Tufaro now complains that the 297 days should have been credited as pre-sentence

custody toward his 40-year sentence because his sentences did not commence to run until

he was received at the Lewisburg facility. The District Court, in a comprehensive opinion

dated March 15, 2006, denied Tufaro’s petition for habeas corpus under 28 U.S.C. §

2241, referring to 18 U.S.C. § 3568, which provides:

              The sentence of imprisonment of any person convicted of an
              offense shall commence to run from the date on which such
              person is received at the penitentiary, reformatory, or jail for
              service of such sentence. The Attorney General shall give
              any such person credit toward service of his sentence for any

                                             -2-
              days spent in custody in connection with the offense or acts
              for which sentence was imposed. . . .

              If any such person shall be committed to a jail or other place
              of detention to await transportation to the place at which his
              sentence is to be served, his sentence shall commence to run
              from the date on which he is received at such jail or other
              place of detention.

18 U.S.C. § 3568 (repealed).

       Under the plain language of the statute, Tufaro’s 15-year sentence commenced to

run when he returned to the Metropolitan Correctional Center on July 7, 1983. He served

297 days toward this sentence; his subsequent 40-year sentence commenced on May 1,

1984, and ran concurrently only with the remainder of his 15-year sentence. See Shelvy

v. Whitfield, 718 F.2d 441 (D.C. Cir. 1983).

       Accordingly, we will affirm the District Court’s judgment denying Tufaro a writ of

habeas corpus substantially for the reasons set forth in Judge Vanaskie’s opinion.




                                            -3-